Motion Granted; Order filed September 12, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00707-CV
                                 ____________

                      DON E. KILPATRICK, Appellant

                                       V.

                     ADRIANA POTOCZNIAK, Appellee


                 On Appeal from the Co Civil Ct at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1033021

                                   ORDER

       Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 13-
30974.    Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellants bankruptcy filing,
on August 23, 2013, we stayed all proceedings in the appeal. See Tex. R. App. P.
8.2.
      On August 30, 2013, appellee filed a motion to reinstate the appeal pursuant
to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a true copy
of the bankruptcy court’s order dismissing the bankruptcy case.

      The motion is granted. Accordingly, the case is ordered REINSTATED
and placed on the courts active docket.

      The clerk’s record is due to be filed with the clerk of this court on or before
September 23, 2013.



                                      PER CURIAM